In re Thornton, Darnell; —Plaintiff(s); applying for supervisory and/or remedial writ; Parish of Madison, 6th Judicial District Court, Div. “B”.
Granted. The district court clerk’s office relates that there is nothing in its record to indicate prompt consideration of the writ transferred by the Court on October 10, 1988, 581 So.2d 487. The district court is ordered to consider the previously transferred writ immediately and notify the Court of the action it takes with respect to the transferred writ.